Citation Nr: 0429125	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-03 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran was scheduled for a travel board hearing in July 
2003, but he failed to appear.

The veteran has indicated hearing loss negatively impacts his 
ability to get a job because people have to repeat 
statements, and he cannot always hear at certain distances.  
The Board finds that such assertions raise a claim of 
entitlement to a 10 percent rating pursuant for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324-assuming, of course, the issue on appeal 
is not ultimately granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is entitled to a notification letter for an 
increased rating claim for hearing loss in compliance with 
the Veterans Claims Assistance Act, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).

Though the RO sent a December 2000 development letter, it 
primarily addressed the legal requisites to reopen a claim, 
and the veteran still retains the right to content-complying 
VCAA notice for an increased rating claim.  Reciting VCAA 
provisions in a statement of the case (as occurred here) does 
not fulfill VA's obligation to provide notice.

Additionally, the veteran should be informed that failure to 
report and cooperate at a VA examination for an increased 
rating claim means the claim will be denied.  38 C.F.R. 
§ 3.655(b). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA.  

2.  The veteran should be scheduled for 
a VA audiology examination for the 
purpose of assessing the current 
severity of his hearing loss.  The RO 
should forward the veteran's claims 
file to the VA examiner for review.  
The evaluation of hearing impairment 
shall include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report, including the use of numeric 
identification on the audiological 
evaluation graph.

3.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for hearing loss.  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




